FILED
                            NOT FOR PUBLICATION                             JUN 18 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


JAMES MARTIN HOUSTON,                            No. 12-15547

               Plaintiff - Appellant,            D.C. No. 3:10-cv-08160-GMS

  v.
                                                 MEMORANDUM*
ARIZONA STATE BOARD OF
EDUCATION, a political sub-division of
the State of Arizona; et al.,

               Defendants - Appellees.


                    Appeal from the United States District Court
                             for the District of Arizona
                     G. Murray Snow, District Judge, Presiding

                              Submitted June 12, 2014**

Before:        McKEOWN, WARDLAW, and M. SMITH, Circuit Judges.

       James Martin Houston appeals pro se from the district court’s judgment

dismissing his 42 U.S.C. § 1983 action alleging federal and state law claims arising

from the denial of a reciprocal teaching certification. We have jurisdiction under

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
28 U.S.C. § 1291. We review de novo. Lukovsky v. City & County of San

Francisco, 535 F.3d 1044, 1047 (9th Cir. 2008) (dismissal as barred by the

applicable statute of limitations); Kahle v. Gonzales, 487 F.3d 697, 699 (9th Cir.

2007) (dismissal for failure to state a claim). We affirm.

      The district court properly dismissed Houston’s § 1983 claims as barred by

the applicable two-year statute of limitations. See Ariz. Rev. Stat. § 12-542(1)

(two-year statute of limitations for personal injury actions); Knox v. Davis, 260

F.3d 1009, 1012-13 (9th Cir. 2001) (for § 1983 claims, federal courts apply the

forum state’s personal injury statute of limitations and federal law for determining

accrual; a § 1983 claim accrues when the plaintiff knows or has reason to know of

the injury that forms the basis of the action).

      Contrary to Houston’s contention, Houston is not entitled to equitable

tolling. See Wallace v. Kato, 549 U.S. 384, 394 (2007) (federal courts look to state

law provisions for tolling the limitations period); Little v. State, 240 P.3d 861, 867

(Ariz. Ct. App. 2010) (“Equitable tolling applies only in extraordinary

circumstances and not to a garden variety claim of excusable neglect.” (citation and

internal quotation marks omitted)); see also Patsy v. Bd. of Regents, 457 U.S. 496,

516 (1982) (exhaustion of state administrative remedies is not a prerequisite to

bringing a § 1983 action).


                                            2                                   12-15547
      The district court properly dismissed Houston’s state law abuse of process

claim because Houston failed to allege any judicial process. See Crackel v. Allstate

Ins. Co., 92 P.3d 882, 887 (Ariz. Ct. App. 2004) (abuse of process requires a

specific, judicially sanctioned process).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009) (per curiam).

      AFFIRMED.




                                            3                                     12-15547